      Case 4:20-cv-00335-SHR Document 21 Filed 09/30/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Janice Hennessy-Waller, et al.,                 No. CV-20-00335-TUC-SHR
10                  Plaintiffs,                      Order Granting Plaintiffs’ Unopposed
                                                     Motion for Extension of Time to File
11   v.                                              Reply in Support of Motion for
                                                     Preliminary Injunction
12   Jami Snyder,
13                  Defendant.
14
15
16         Pending before the Court is Plaintiffs’ Unopposed Motion for Extension of Time to

17   File Reply in Support of Motion for Preliminary Injunction (“Motion”) (Doc. 20). Having
18   considered Plaintiffs’ Motion and good cause appearing,

19         IT IS ORDERED that Plaintiffs’ Motion is GRANTED and Plaintiffs shall file

20   their reply in support of their pending Motion for Preliminary Injunction (Doc. 3) on or
21   before Monday, October 26, 2020.
22                Dated this 30th day of September, 2020.

23
24
25
26
27
28
